


110 HR 1846 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1846
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Towns introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide improved access to physical medicine and rehabilitation services under
		  part B of the Medicare Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Medicare
			 Access to Physical Medicine and Rehabilitation Services Improvement Act of
			 2007.
		2.Access to
			 physical medicine and rehabilitation services provided incident to a physician
			 Section 1862(a)(20) of the
			 Social Security Act (42 U.S.C. 1395y(a)(20)) is amended by striking
			 (other than any licensing requirement specified by the
			 Secretary) and inserting (other than any licensing, education,
			 or credentialing requirements specified by the Secretary).
		3.Coverage of
			 certified athletic trainer services and certified lymphedema therapist services
			 under part B of the Medicare program
			(a)Coverage of
			 servicesSection 1861 of the
			 Social Security Act (42 U.S.C. 1395x) is amended—
				(1)in subsection
			 (s)(2)—
					(A)in subparagraph (Z), by striking
			 and at the end;
					(B)in subparagraph
			 (AA), by adding and at the end; and
					(C)by adding at the
			 end the following new subparagraph:
						
							(BB)certified athletic trainer services (as
				defined in subsection (ccc)(1)) and lymphedema therapist services (as defined
				in subsection (ccc)(3));
							;
				and
					(2)by adding at the end the following new
			 subsection:
					
						(ccc)Certified Athletic Trainer Services and Lymphedema Therapist
		  Services(1)The term certified athletic trainer
				services means services performed by a certified athletic trainer (as
				defined in paragraph (2)) under the supervision of a physician (as defined in
				subsection (r)), which the athletic trainer is legally authorized to perform
				under State law (or the State regulatory mechanism provided by State law) of
				the State in which such services are performed, as would otherwise be covered
				if furnished by a physician (as so defined) or as an incident to a physician’s
				professional service, to an individual—
								(A)who is under the care of a physician (as so
				defined); and
								(B)with respect to whom a plan prescribing the
				type, amount, and duration of services that are to be furnished to such
				individual has been established by a physician (as so defined).
								Such term
				does not include any services for which a facility or other provider charges or
				is paid any amounts with respect to the furnishing of such services.(2)The term certified athletic
				trainer means an individual who—
								(A)in the case of an individual
				performing services in a State that provides for licensure or certification of
				athletic trainers, is licensed or certified as an athletic trainer in such
				State; or
								(B)in the case of an individual
				performing services in a State that does not provide for licensure or
				certification of athletic trainers, possesses a bachelors, master’s or doctoral
				degree which qualifies for certification as an athletic trainer, and, has
				successfully passed a national certification examination for Athletic Trainers
				recognized by the Secretary.
								(3)The term certified lymphedema
				therapist services means services performed by a certified lymphedema
				therapist (as defined in paragraph (4)) under the supervision of a physician
				(as defined by paragraph (1) or (3) of subsection (r)) which the lymphedema
				therapist is legally authorized to perform under State law (or the State
				regulatory mechanism provided by the State law) of the State in which such
				services are performed, as would otherwise be covered if furnished by a
				physician (as so defined) or as incident to a physicians professional service,
				to an individual—
								(A)who is under the care of a physician (as so
				defined); and
								(B)with respect to whom a plan
				prescribing the type, amount, and duration of services that are to be furnished
				to such individual has been established by a physician (as so defined).
								Such term
				does not include any services for which a facility or other provider charges or
				is paid any amounts with respect to the furnishing of such services.(4)The term certified lymphedema
				therapist means an individual who—
								(A)possesses a current unrestricted
				license as a health professional in the State in which the individual
				practices;
								(B)after obtaining such a license, has
				successfully completed 135 hours of Complete Decongestive Therapy coursework
				which consists of theoretical instruction and practical laboratory work
				utilizing teaching methods directly aimed at the treatment of lymphatic and
				vascular disease from a lymphedema training program recognized by the Secretary
				for purposes of certifying lymphedema therapists; and
								(C)in the case of an individual
				performing services in a State that provides for licensure or certification of
				lymphedema therapists, is licensed or certified as a lymphedema therapist in
				such
				State.
								.
				(b)Payment
				(1)In
			 generalSection 1832(a)(2)(B)
			 of such Act (42 U.S.C. 1395k(a)(2)(B)) is amended by adding at the end the
			 following new clause:
					
						(v)certified athletic trainer services and
				lymphedema therapist services;
						.
				(2)AmountSection 1833(a)(1) of such Act (42 U.S.C.
			 1395l(a)(1)) is amended—
					(A)by striking and (V) and
			 inserting (V); and
					(B)by inserting
			 before the semicolon at the end the following: , and (W) with respect to
			 certified athletic trainer services and certified lymphedema therapist services
			 under section 1861(s)(2)(BB), the amounts paid shall be 80 percent of the
			 lesser of the actual charge for the service or the fee schedule amount under
			 section 1848 for the same service performed by a physician.
					(3)Payment to
			 employerThe first sentence of section 1842(b)(6) of such Act (42
			 U.S.C. 1395u(b)(6)) is amended—
					(A)by striking
			 and before (H); and
					(B)by inserting before
			 ; but nothing the following: , and (H) in the case of
			 certified athletic trainer services and lymphedema therapist services, payment
			 shall be made to the physician, clinic, or hospital that employs the athletic
			 trainer or lymphedema therapist involved.
					(c)Inclusion of
			 services in the therapy capSection 1833(g)(1) of such Act (42 U.S.C.
			 1395l(g)(1)) is amended—
				(1)by striking
			 and before physical therapy; and
				(2)by inserting after
			 or as incident to physicians’ services, the following:
			 and certified athletic trainer services and certified lymphedema
			 therapist services.
				(d)Inclusion of
			 athletic trainers and lymphedema therapists as practitioners for assignment of
			 claimsSection 1842(b)(18)(C)
			 of such Act (42 U.S.C.1395u(b)(18)(C)) is amended by adding at the end the
			 following new clauses:
				
					(vii)A certified athletic trainer (as defined in
				section 1861(ccc)(1)).
					(viii)A certified lymphedema therapist
				(as defined in section
				1861(ccc)(2)).
					.
			(e)Coverage of
			 certain physical medicine and rehabilitation services provided in rural health
			 clinics and federally qualified health centersSection 1861(aa)(1)(B) of such Act (42
			 U.S.C. 1395x(aa)(1)(B)) is amended—
				(1)by striking
			 or before by a clinical social worker; and
				(2)by
			 inserting after subsection (hh)(1)), the following: by a
			 certified athletic trainer (as defined in subsection (ccc)(2)), or by a
			 certified lymphedema therapist (as defined in subsection
			 (ccc)(4)).
				(f)Effective
			 dateThe amendments made by
			 this section shall apply with respect to services furnished on or after January
			 1, 2008.
			
